DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (2013/0002771) (hereinafter (Fang et al.).
Regarding Claim 1, Fang et al. teaches a liquid ejection head (400, Figs. 7-9) comprising: a plurality of nozzles (472, Figs. 7-9) opened on an ejection surface extending in a first direction (widthwise of the liquid ejection head 400) and a second direction (lengthwise of the liquid ejection head 400) orthogonal to the first direction [Paragraph 0056, 0069, see also Figs. 7-9], wherein a number n of nozzle rows (see Fig. 8), each nozzle row of the number n of nozzle rows comprising a number m of nozzles (472) of the plurality of nozzles (472) arranged in a direction intersecting the first (The fluid vias rows 420, 430, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure 8.  The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [Paragraphs 0056-0071].

Regarding Claim 2, Fang et al. teaches the liquid ejection head (400), wherein in the at least one of the number n of nozzle rows (see Fig. 7), a plurality of pitch groups (see in Fig. 7), each comprising a nozzle pitches (D8, D9, D10, D11, D12, D13, Fig. 7) of two or more types, is arranged [see Fig. 7], and types of the nozzle pitches (D8, D9, D10, D11, D12, D13), a number of the nozzle pitches (D8, D9, D10, D11, D12, D13) of each of the types, and an arrangement order of the nozzle pitches (D8, D9, D10, D11, D12, D13) are identical among the plurality of pitch groups (see Fig. 7) (The fluid vias rows 420, 430, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure 8.  The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [Paragraphs 0056-0071].

Regarding Claim 3, Fang et al. teaches the liquid ejection head (400), wherein in the at least one of the number n of nozzle rows (see Fig. 7), a plurality of pitch groups (see in Fig. 7), each comprising a nozzle pitches (D8, D9, D10, D11, D12, D13, Fig. 7) of two or more types, is arranged [see Fig. 7], and types of the nozzle pitches (D8, D9, D10, D11, D12, D13), a number of the nozzle pitches (D8, D9, D10, D11, D12, D13) of each of the types, and an arrangement order of the nozzle pitches (D8, D9, D10, D11, D12, D13) are identical among the plurality of pitch groups (see Fig. 7), and the number of dot positions (see Fig. 7) in each of the pitch groups (see Fig. 7) is identical among the number n of the nozzle rows (see Fig. 7) (The fluid vias rows 420, 430, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure 8.  The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [Paragraphs 0056-0071].

Regarding Claim 4, Fang et al. teaches The liquid ejection head (400), types of the nozzle pitches (D8, D9, D10, D11, D12, D13), a number of the nozzle pitches (D8, D9, D10, D11, D12, D13) of each of the types, and an arrangement order of the nozzle pitches (D8, D9, D10, D11, D12, D13) are identical among the plurality of pitch groups (see Fig. 7), and positions of the plurality of pitch groups (see Fig. 7) in the number n of the nozzle rows (see Fig. 7) are shifted from one another in the second direction (lengthwise (The fluid vias rows 420, 430, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure 8.  The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [Paragraphs 0056-0071, see Figs. 7-8].
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 5-6, 8 is the inclusion of the limitation a liquid ejection head that includes wherein each of the plurality of pitch groups comprises n x k of the dot positions and comprises k of the nozzle pitches, where k is an integer of 2 or greater, and the number of dot positions in each of k of the nozzle pitches is a natural multiple of a divisor of n selected commonly for k of the nozzle pitches from divisors of n that is 2 or greater and less than n.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation a liquid ejection head that includes a plurality of partial channels which are located inside the ejection surface, and in which the plurality of nozzles are opened on the ejection surface; and a passage channel passing a gap of a plurality of gaps between the plurality of partial channels, the gap corresponding to a nozzle pitch with a greater 
	The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head and a moving unit that moves at least one of the liquid ejection head and a recording medium relative to each other in the first direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation a recording apparatus that includes a liquid ejection head, a head chamber housing the liquid ejection head; and a controller, wherein the controller controls at least one of temperature, humidity, and air pressure in the head chamber.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head and an application unit that applies a coating agent to a recording medium.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head and a dryer that dries a recording medium.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853